ON PETITION FOR REHEARING
PER CURIAM.
Upon consideration of the petition for rehearing herein, the opinion herein filed January 17, 1964 dismissing this appeal is hereby receded from and the judgment therein is vacated, set aside and held for naught and the cause is hereby transferred to the District Court of Appeal, Third District, pursuant to Rule 2.1(a) (5) (d), Florida Appellate Rules, 31 F.S.A.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL, CALDWELL and HOBSON (Ret.), JJ., concur.